DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
 
Claims 13 and 17 have been amended.  Claim 18 is newly presented.  Claims 1-6 and 9-11 remain withdrawn.  Claims 7, 8, and 12-18 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2017/44703, filed July 31, 2017, which claims priority to U.S. Provisional Application No. 62/369735, filed 1 August 2016.


Withdrawal of Rejections:

	The rejection of claim 12 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
New/Modified/Maintained Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 17, and 18 are indefinite, because it is unclear what strain of Lactobacillus paracasei is being referred to by these claims.  It is understood that Lactobacillus paracasei strain 28.4 is the name of the strain deposited with the ATCC under accession number PTO-126984 (see Specification as amended filed 11/2/21, Para. 26).  However, as claimed, it appears that Applicant is claiming the 28.4 strain, and the strain as deposited with the ATCC under accession number PTO-126984, as two different microorganisms.  
For the purposes of examination, with regard to claims 12, 17, and 18, it is interpreted that Lactobacillus paracasei strain 28.4 is the name of the strain deposited with the ATCC under accession number PTO-126984.  If this interpretation is incorrect, it is noted that the rejection under 112(a) for lack of enablement will again be made, and a biological deposit will need to be Lactobacillus paracasei strain 28.4 (if this is not the strain deposited with the ATCC under accession number PTO-126984).
To overcome this rejection, it is suggested that Applicant indicate in claim 17, that “said Candida albicans-inhibiting purified Lactobacillus paracasei comprises Lactobacillus paracasei strain 28.4 deposited with the ATCC under accession number PTO-126984.  Additionally, it is suggested that claims 12 and 18 be combined, and likewise recite that the “the purified Lactobacillus paracasei bacterium comprises Lactobacillus paracasei strain 28.4 deposited with the ATCC under accession number PTO-126984.”  


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the Candida albicans-inhibiting purified Lactobacillus paracasei bacterium is Lactobacillus paracasei strain 28.4 deposited with the ATCC under accession number PTO-126984.  It is noted that not all Lactobacillus paracasei strains are capable of inhibiting Candida albicans, nor are they safe or effective when included in the form of a chewing gum, which is necessarily intended to be orally ingested by a subject.  Thus, Lactobacillus paracasei strain 28.4 deposited with the ATCC under accession number PTO-126984, is deemed to be an essential element in the chewing gum composition of claim 16.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwenninger et al. (Characterization of Low-Molecular-Weight Antiyeast Metabolites Produced by a Food-Protective Lactobacillus-Propionibacterium Coculture, Journal of Food Protection, Vol. 71, No. 12, (2008), pp.  2481-2487 – Previously Presented).
	With regard to claim 7, Schwenninger et al. teach a composition comprising Lactobacillus paracasei strain SM20, which is purified Lactobacillus paracasei, encapsulated in gellan gum-containing gel beads (Abs.; p. 2482, Left Col., Cell Immobilization).
With regard to claims 8, 14, and 15, as noted, Schwenniger et al. teach a composition comprising Lactobacillus paracasei strain SM20, which is purified Lactobacillus paracasei, encapsulated in gellan gum-containing gel beads (Abs.; p. 2482, Left Col., Cell Immobilization).  While Schwenniger et al. do not specifically teach that the composition is in the form of a cream, ointment, chewing gum, or a chewable tablet, it is noted that no additional components are claimed as being present for the composition to be usable in these forms.  As Schwenniger et al. teach a composition comprising purified Lactobacillus paracasei and gellen gum as claimed, and as this composition cannot be separated from its properties, the composition of Schwenniger et al. would necessarily be capable of being used in the form of a cream, ointment, chewing gum, or chewable tablet.  

Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodal et al. (US 2009/0117056; Published 2009 – Previously Presented). 
With regard to claims 7, 8, 14, and 15, Hodal et al. teach probiotic compositions formulated into oral dosage forms, including chewing gum or a chewable tablet (Abs.; Para. 51, Line 1-5).  Probiotic species present in the composition include Lactobacillus paracasei, and addition components present in the composition include gellan gum (Para. 25, Line 1-6; Para. 26, Line 1-4).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as obvious over Schwenninger et al., and further in view of Sookkhee et al. (Lactic acid bacteria from healthy oral cavity of Thai volunteers: inhibition of oral pathogens, Journal of Applied Microbiology, Vol. 90, (2001), pp. 172-179 – Previously Presented).
The teachings of Schwenninger et al. as applied to claim 7 have been set forth above.  Schwenninger et al. do not specifically teach that the composition comprises a human oral cavity-derived Lactobacillus paracasei.  
Lactobacillus paracasei strains D6, D14, and N14, which are human oral cavity-derived Lactobacillus paracasei strains, wherein these strains have antibacterial and/or anticandidal activity (Abs.).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Schwenninger et al. and Sookkhee et al., because both teach Lactobacillus paracasei strains that desirably have anticandidal activity (see Schwenninger et al., Abs.).  Human oral cavity-derived Lactobacillus paracasei strains are known in the art as taught by Sookkhee et al.  It would have been obvious to one of ordinary skill in the art to further include a strain as taught by Sookkhee et al. in the composition of Schwenninger et al., to provide additional desired anticandidal activity to the composition.  The inclusion of a human oral cavity-derived Lactobacillus paracasei strain as taught by Sookkhee et al., would have been expected to predictably and successfully improve the composition of Schwenninger et al. by providing additional anticandidal activity. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schwenninger et al. and Sookkhee et al. to provide a composition comprising a human oral cavity-derived Lactobacillus paracasei strain (Claim 13).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hodal et al. (US 2009/0117056; Published 2009 – Previously Presented), and further in view of Sookkhee et al. (Lactic acid bacteria from healthy oral cavity of Thai volunteers: inhibition of oral pathogens, Journal of Applied Microbiology, Vol. 90, (2001), pp. 172-179 – Previously Presented).
Lactobacillus paracasei, and addition components present in the composition include gellan gum (Para. 25, Line 1-6; Para. 26, Line 1-4).
While Hodal et al. do not specifically teach that the Lactobacillus paracasei is a Candida albicans-inhibiting purified Lactobacillus paracasei, Hodal et al. further teach that pathogenic yeast, including Candida albicans, may be reduced through ingestion of the composition as taught (Para. 66, Line 16-18). 
Sookkhee et al. teach Lactobacillus paracasei strains, including D14, which is a purified human oral cavity-derived Lactobacillus paracasei strain, wherein the strains have anticandidal activity against Candida albicans (Abs.).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hodal et al. and Sookkhee et al., because both teach Lactobacillus paracasei strains, and the desirability of anticandidal activity against Candida albicans.  Candida albicans-inhibiting strains of Lactobacillus paracasei are known in the art as taught by Sookkhee et al.  The use of the purified Lactobacillus paracasei strain, including D14, of Sookkhee et al. in the composition of Hodal et al. amounts to the simple substitution of one known Lactobacillus paracasei strain for another, and would have been expected to predictably and successfully provide a Lactobacillus paracasei strain desirably having activity against Candida albicans for use in the composition. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hodal et al. and Sookkhee et al. to provide a chewing gum composition comprising Candida albicans-inhibiting strain of Lactobacillus paracasei bacterium and a gellan (Claim 16).

Response to Arguments

	Applicant urges that the L. paracasei SM20 of Schwenniger is a coculture with Propionibacterium jensenii SM11, and as Applicant defines “purified” to be “substantially free of contaminating microorganisms,” Schwenniger does not teach a purified L. paracasei as claimed.  Additionally, Applicant contends that the composition of claim 7 requires the absence of another microorganism.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
	With regard to Applicant’s definition of “purified,” it is noted that Propionibacterium jensenii SM11 in the coculture of Schwenniger et al. is not a “contaminating” microorganism, in that this strain is purposefully included in the composition, and is not an unwanted contaminant.  
Further, even assuming arguendo that the Propionibacterium jensenii SM11 in the coculture is a “contaminating microorganism,” the term “substantially free” in the referenced definition does not prevent its presence in the composition.  The term “substantially free” does not require the total absence of a contaminating microorganism.  Additionally, it is unclear what amount of contaminating microorganism is permissible to render a composition “substantially” free.   
Additionally, it is noted that Applicant utilizes the transitional phrase “comprising” in claim 7.  The transitional phrase "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP 2111.03).  As such, the presence of additional Propionibacterium jensenii SM11, or even any number of additional microbial species, in the composition of Schwenniger et al., is permissible.
Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the composition of claim 7 requires the absence of another microorganism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is no recitation in claim 7 that the purified L. paracasei is the “only” microorganism present in the composition, or that the composition “consists of” a purified L. paracasei bacterium and a gellan.
	It is noted that claims 12, 17, and 18, as interpreted by the Examiner in the 112(b) rejection above, appear to be free of the art.  If the limitation, that the Lactobacillus paracasei bacterium comprises Lactobacillus paracasei strain 28.4 deposited with the ATCC under accession number PTO-126984, were included in independent claims 7 and 16, the claims would be allowable.
Conclusion

	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653